PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,677,241
Issue Date: March 18, 2014
Application No. 12/118,690
Filed: May 10, 2008
Attorney Docket No: MASV.002A
:
:
:                        NOTICE     
:
:



This is a notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed October 6, 2021.  

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56. 1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

The fee deficiency submission under 37 CFR 1.28(c) is hereby ACCEPTED.

This patented file is no longer entitled to small entity status.  Accordingly, all future fees paid must be paid at the undiscounted rate.  

Inquiries related to this communication should be directed to the Paralegal Specialist Debra Wyatt at (571) 272-3621. 


/DEBRA WYATT/Paralegal Specialist, OPET